DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by  Ishida et al (US 10,946,532).
As to claim 1, Ishida et al discloses a suction gripper (3) configured to grasp a workpiece, as illustrated in Figures 1-9, the suction gripper comprising a fixing member (30) including a hole part (interior spacing of fixing member 30 - see annotated Figure 7 below);  a grasping part (10) including  a exhaust port 40 is connected to the interior space of the gripper 10. A first pipe 41 for depressurizing the interior space of the gripper 10 is connected to the exhaust port 40. A second pipe 42 for suctioning the air via the pad portion 21 is connected to the other end of the pipe-shaped member 22 of the suction pad 20 – see col. 2, lines 47-53), wherein the grasping part has a configuration in which when the workpiece is pushed against any of the plurality of bag parts (see Figure 8C), a contact portion of the any of the plurality of bag parts with the workpiece deform to conform to a shape of the workpiece while another bag part of the plurality of bag parts expands in accordance with deformation of the contact portion.

    PNG
    media_image1.png
    620
    662
    media_image1.png
    Greyscale

With claim 2, the plurality of bag parts is composed of one bag member extending through an interior of the hole part.
With claim 3, the plurality of bag parts is composed of a plurality of bag members whose internal spaces are coupled together through the hole part, the plurality of bag members being fixed to the fixing member.
With claim 4, the hardening unit depressurizes the plurality of bag parts to harden the plurality of bag parts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Steltz, Lipson, Jones, Carnevali, and Ragner are cited as being relevant art, because each prior art shows a suction gripper comprising a fixing member and a grasping part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651